                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

INDEPENDENT SERVICE
PROVIDER, LLC

       Plaintiff,

v.                                             Case No. 8:21-cv-730-TPB-TGW

JACOB GREENE,

       Defendant.
                                         /

     ORDER GRANTING PLAINTIFF’S AMENDED MOTION TO REMAND

       This matter is before the Court on “Plaintiff’s Motion to Remand and

Incorporated Memorandum of Law,” filed on April 16, 2021. (Doc. 18). 1 Defendant

filed a response in opposition on April 30, 2021. (Doc. 24).

       Plaintiff Independent Service Provider, LLC, filed suit in circuit court in

Hernando County asserting state law claims for injunctive relief and breach of

contract. Defendant Jacob Greene argues that Plaintiff’s claims are preempted by

the Federal Aviation Administration Authorization Act, 49 U.S.C. § 14501(c)(1)

(“FAAAA”), and that removal is proper based on the doctrine of complete

preemption. Several decisions in this district and the Southern District of Florida

have rejected identical arguments and remanded the cases to state court. As Judge

Honeywell recently concluded:



1Because Plaintiff’s motion to remand was filed as an amended motion, the Court has
denied Plaintiff’s original motion as moot. (Docs. 14; 31).
      The FAAAA is not one of those statutes recognized by the courts as
      converting an ordinary state common-law complaint into one stating a
      federal claim for purposes of the well-pleaded complaint rule. And
      Defendant fails to cite persuasive legal authority to this Court
      demonstrating complete preemption extends to the FAAAA and
      Plaintiff’s claims here.

Independent Service Provider, LLC v. Kelley, No. 8:21-cv-748-CEH-AEP, 2021 WL

1890707 at *2 (M.D. Fla. May 11, 2021); see also C Pepper Logistics LLC v.

Brannen, No. 21:60670-CIV-DIMITROULEAS (S.D. Fla. May 5, 2021); C Pepper

Logistics LLC v. Davis, No. 6:21-cv-559-PGB-EJK (M.D. Fla. Apr. 21, 2021). The

Court finds the analysis in these orders persuasive and adopts it as equally

applicable here. Plaintiff’s motion to remand is granted.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      1. “Plaintiff’s Motion to Remand and Incorporated Memorandum of Law”

         (Doc. 18) is GRANTED.

      2. This case is REMANDED to the Circuit Court of the Fifth Judicial

         Circuit in and for Hernando County, Florida.

      3. Once remand is effected, the Clerk is directed to terminate any pending

         motions and deadlines and thereafter CLOSE THIS CASE.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 21st day of
May, 2021.




             TOM BARBER
             UNITED STATES DISTRICT JUDGE
